453 F.2d 1377
James E. SWANN et al., Appellees,v.CHARLOTTE-MECKLENBURG BOARD OF EDUCATION et al., Appellants.
No. 71-1811.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 5, 1972.Decided Feb. 16, 1972.

William J. Waggoner, Charlotte, N. C.  (Waggoner, Hasty & Kratt, Charlotte, N. C., on brief), for appellants.
J. LeVonne Chambers, Charlotte, N. C.  (Adam Stein, Chambers, Stein, Ferguson, & Lanning, Charlotte, N. C., and Conrad O. Pearson, Durham, N. C., Jack Greenberg, James M. Nabrit, III, and Norman Chachkin, New York City, on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BRYAN, WINTER, BUTZNER, RUSSELL and FIELD, Circuit Judges, en banc.*
PER CURIAM:


1
The district court, 328 F. Supp. 1346, required the modification of an amended "feeder plan" for pupil assignment proposed by the School board as a revision to the court order approved in Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S. Ct. 1267, 28 L. Ed. 2d 554 (1971), and, as modified, authorized it to be put into effect.  We do not think that the district court exceeded its equity powers or abused its discretion in approving the plan or in requiring the modifications thereto.


2
Affirmed.



*
 Judge Craven was disqualified from participating in these proceedings